DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the amendment filed on 01/07/2021. Claims 1-4, 6-20 are pending in this application. Claims 1-3, 6-7, and 20 have been amended. Claim 5 has been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recited the limitation “an actuated” in line 11 which is unclear and renders the claim indefinite. It is unclear meaning of limitation. For examination purposes, the limitation has been interpreted as “an actuated position”.
Claims 2-7 are rejected by the virtual dependency of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bertolini et al. (2020/0256614, previously cited and applied).

    PNG
    media_image1.png
    598
    615
    media_image1.png
    Greyscale

Regarding claim 8, Bertolini discloses a shelf assembly (see figure 12A), comprising: 

a panel (S) supported on the frame assembly (B, BD and BDE) and having a portion covering the cavity (the cavity associated with BD; see annotated figure C) of the frame assembly (B, BD and BDE; see figure 2B); and 
a water supply line (212) disposed within the cavity of the frame assembly (B, BD and BDE; see figure 7A).
Regarding claim 9, Bertolini discloses a dispenser paddle (200) operably coupled to the water supply line (212) at a first portion of the dispenser paddle (200; see figure 7A).
Regarding claim 10, Bertolini discloses the dispenser paddle (200) further includes a second portion (204) extending downwardly below the cavity of the frame assembly (B, BD and BDE; see figures 6B and 7A).
Regarding claim 11, Bertolini discloses the second portion (204) of the dispenser paddle (200) is operable between at-rest (at rest position when there is no water dispensing) and actuated (backward position when there is water dispensing) positions (see figure 7A).
Regarding claim 12, Bertolini discloses a valve assembly (paragraph [0053]) disposed along the water supply line (212), wherein the valve assembly moves from a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertolini in view of Lee et al. (2017/0211875, previously cited and applied).
Regarding claim 13, Bertolini discloses the portion of the panel (S) covering the cavity of the frame assembly (B, BD and BDE) concealing the water supply line (212; see figures 7A and 12A).
However, Bertolini fails to disclose the portion of the panel is an opaque portion.
Lee teaches a refrigerator comprises a shelf member may include an opaque layer disposed on a transparent body for preventing leakage of light through the body (paragraph [0018]).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigerator of Bertolini to incorporate claimed opaque layer and transparent feature for shelf assembly .

Allowable Subject Matter
Claims 14-20 are allowed.
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose or teach a refrigerator as recited in claims 1-7 and 14-20 in particular, the limitation 
“wherein the second portion of the dispenser paddle moves laterally within the refrigerator compartment between an at-rest position and an actuated position” as recited in claim 1; and
“a second shelf assembly disposed within the refrigerator compartment, wherein the second shelf assembly includes a front panel and a top panel that cooperate with a surface of the inwardly angled portion of the rear wall to define a storage cavity therebetween; a water filtration system having a water filter assembly laterally disposed within the storage cavity” as recited in claim 14, respectively are not disclosed or taught in the prior art of record. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments on the Remarks filed on 01/07/2021 have been fully considered but they are not persuasive.
 Applicant argues in paragraph 3 on page 13 to paragraph 1 on page 14 with respect to claim 8 that “It is unclear from the Examiner's analysis of Bertolini, which portions of Bertolini the Examiner believes anticipates the first and second side portions of the claimed frame assembly”. In the current action, the Office includes the annotated figure C above to clarify the Office’s position on the art interpretation of Bertolini. As shown in the annotated figure C above, the argued claim limitations “a first side portion”, “a second side portion”, “a rear portion”, “a front portion”, “an intermediate member” and “a cavity” are clearly mapped to elements of Bertolini’ system. Therefore, Bertolini discloses the argued limitation. Thus, applicant’s argument is not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763